Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 12/16/2021.  
The information disclosure statement (IDS) submitted on February 3, 2022 is in- compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has amended the drawings to overcome the objection to the drawings.  The amendments have been accepted and entered, and the objection has been withdrawn by the examiner.
The applicant has amended the specification to reference the new fig. 19.  The amendments have been accepted and entered by the examiner.
The applicant’s argument regarding the 35 U.S.C. 112 (b) rejection for claims 5-7 is persuasive, thus the rejection has been withdrawn by the examiner.
The applicant has amended claims 5-8.
Claims 1-10 are pending and have been examined.

Allowable Subject Matter
Claims 1-10 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “power module fault signal being uploaded to the signal synchronization line in a case that the controller detects that the corresponding power module fails; sending the target signal to the other controllers based on a type of the target signal and by multiplexing the signal 
In re to claim 5, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “power module fault signal being uploaded to the signal synchronization line in a case that the controller detects that the corresponding power module fails; sending the target signal to the other controllers based on a type of the target signal and by multiplexing the signal synchronization line, controlling a current power module to perform carrier synchronization and controlling the current power module to be in a working mode if the target signal is the carrier synchronization signal, and controlling the current power module to be in a shutdown mode if the target signal is the power module fault signal”.
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “power module fault signal being uploaded to the signal synchronization line in a case that the controller detects that the corresponding power module fails; sends the target signal to the other controllers based on a type of the target signal, and by multiplexing the signal synchronization line, controls a current power module to perform carrier synchronization and controls the current power module to be in a working mode if the target signal is the carrier synchronization signal, and controls the current power module to be in a shutdown mode if the target signal is the power module fault signal”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 2-4, claims 2-4 depend from claim 1, thus are also allowed for the same reasons provided above.    
In re to claims 6 & 7, claims 6 & 7 depend from claim 5, thus are also allowed for the same reasons provided above.  
In re to claims 9 & 10, claims 9 & 10 depend from claim 8, thus are also allowed for the same reasons provided above.
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: -
Onizuka et al. (US 6,285,572 B1) disclose a method of operating a power supply system having parallel-connected inverters, and a power converting system, and a communication connector of each remote controller connected to the other remote controllers.  However, Onizuka et al. does not disclose, teach or suggest "the target signal being the carrier synchronization signal or a power module fault signal, and the power module fault signal being uploaded to the signal synchronization line in a case that the controller detects that the corresponding power module fails” as cited in the amended claims 1, 5 and 8. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839